UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1551



GUSSIE MINUS,

                                             Plaintiff - Appellant,

          versus


E. I. DUPONT DE NEMOURS & COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge; Wallace Wade Dixon, Magistrate Judge. (CA-00-3067-2-11RB)


Submitted:   July 25, 2002                 Decided:   August 7, 2002


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gussie Minus, Appellant Pro Se. Amy Miller, MCGUIREWOODS, L.L.P.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Gussie Minus seeks to appeal from the denial of relief in his

employment discrimination action. We dismiss the appeal for lack of

jurisdiction because Minus’ notice of appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”        Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s final order was entered on the docket on

July 3, 2001.    Minus’ notices of appeal were filed on May 13 & 14,

2002.    Because Minus failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




                                   2